Citation Nr: 1427404	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  08-25 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel




INTRODUCTION

The Veteran had active service in the United States Army from September 1969 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which declined to reopen the Veteran's claim for service connection for a residuals of lumbosacral strain (previously characterized as a back disability).

This matter was last before the Board in May 2012, at which time it was remanded for further development.

In its May 2012 remand, the Board noted that during the pendency of this appeal, the Veteran submitted an October 2007 written statement expressing disagreement with the RO's initial April 1984 denial of his low back claim.  Specifically, the Veteran asserted that the April 1984 adjudicators had failed to sufficiently account for service treatment records documenting the occurrence of a lower back problem that had resulted in permanent disability.  Additionally, the Veteran expressly alleged that the prior RO decision was clearly and unmistakably erroneous (CUE).

The Board considers the Veteran's October 2007 statement to be tantamount to a claim of CUE with respect to the prior rating decision.  38 C.F.R. § 3.105; see also Fugo v. Brown, 6 Vet. App. 40, 44 (1993) (claim of CUE must be pled with specificity).  Significantly, however, the Veteran's CUE claim has yet to be adjudicated in the first instance.  

The Board acknowledges that the RO addressed that claim in a July 2008 Statement of the Case (SOC), which was issued in response to the Veteran's Notice of Disagreement (NOD) with the August 2007 rating decision.  Nevertheless, the Board observes that, under current VA law, a SOC is considered an adjudication only for the purpose of curing a notice deficiency in a previously decided claim; it does not constitute a valid adjudication in the first instance.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that a Statement of the Case or a Supplemental Statement of the Case is considered an adjudication or readjudication only for the purposes of curing a timing defect with regards to notice).

When this matter was last before the Board, it referred the Veteran's claim of CUE in the April 1984 rating decision that denied entitlement to service connection for a back disability, noting that the RO's adjudication of this claim in a SOC was improper.  Id.  Despite the Board's referral for adjudication by way of a rating decision, the Appeals Management Center (AMC) merely addressed the claim in a July 2012 SSOC.  

Because, for the foregoing reasons, the Veteran's CUE claim has not been validly adjudicated by the RO, the Board does not yet have jurisdiction over it.  See Jarrell v. Nicholson, 20 Vet. App. 326, 334 (2006) (en banc) (assertion of CUE in an RO decision must first be presented to and decided by the RO before the Board has jurisdiction to decide the matter).  As such, that CUE claim must be REFERRED to the Agency of Original Jurisdiction (AOJ) for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board does not have jurisdiction of issues not yet adjudicated by the RO); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, for the reasons outlined below, the referral of that issue necessitates a remand of the Veteran's new and material claim.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, final disposition of the issue on appeal would be premature at this time.  That issue turns on whether new and material evidence exists to reopen a previously denied claim for service connection.  In this regard, the Board notes, as a general rule, that if a claimant fails to file a timely NOD within one year of the denial of his claim, the decision becomes final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103.  However, an unappealed rating decision only achieves finality in the absence of CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2013).

In this case, the Veteran has submitted an October 2007 statement alleging CUE in the RO's April 1984 rating decision, which denied his initial claim for service connection for a low back disorder. As such, any finding of CUE with respect to that prior decision would effectively moot the Veteran's current new and material evidence claim.  Indeed, that is because the decision upon which that new and material claim was predicated would no longer have finality.

In light of the above, the Board finds that the Veteran's assertion of CUE in the April 1984 rating decision is inextricably intertwined with his current new and material claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, the Board finds it necessary to defer consideration of the currently perfected claim until the RO develops and adjudicates, in the first instance, the Veteran's CUE challenge.  See Jarrell v. Nicholson, 20 Vet. App. 326, 333 (2006) (en banc); Huston v. Principi, 18 Vet. App. 395, 402-03 (2004).

It is noted that following the most recently issued Supplemental Statement of the Case (SSOC), VA medical records that have yet to be considered by the AOJ in the first instance were associated with the Virtual VA paperless appeals system.  Ordinarily, the Board would seek a waiver of initial AOJ consideration.  See Chairman's Memorandum No. 01-05-09 (May 25, 2005).  However, because the issue on appeal is inextricably intertwined with the Veteran's claim of CUE in an April 23, 1984, rating decision that denied entitlement to service connection for a back disability, and that CUE claim has yet to be properly adjudicated by the AOJ, the Board concludes that the matter must be remanded and deferred until adjudication of the CUE claim.  

Accordingly, the case is REMANDED for the following action:

As previously noted, the appellate issue is inextricably intertwined the matter of CUE in the April 1984 rating decision that denied entitlement to service connection for a low back disability in a rating decision.  The CUE matter was referred to the AOJ for adjudication in a rating decision by way of the Introduction.  The Board has deferred action on the appellate issue based on the CUE matter that was referred in the Introduction.  Before returning the case to the Board, readjudicate the current issue on appeal regarding whether new and material evidence taking into consideration evidence associated with the record since the last SSOC issued. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


